           Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :     MAGISTRATE NO. 21-MJ-526
             V.                               :
                                              :
ZACHARY REHL, DEFENDANT                       :
                                              :

      DEFENDANT’S MEMORANDUM IN OPPOSITION TO DETENTION


      Defendant, Zachary Rehl, by and through his counsel, Shaka M. Johnson,

Esquire respectfully submits the following Memorandum in Opposition for

Detention. The Government cannot establish by clear and convincing evidence that

there is no condition or combination of conditions that will reasonably assure the

safety of other persons and the community if the defendant is released pending

trial. See 18 U.S.C. § 3142(e). Therefore, this Court must enter an order releasing

the Defendant on appropriate conditions that will assure the appearance of the

Defendant as required and th4 safety of any other person and the community.


      Under 18 U.S.C. 3142(e)(3), a rebuttable presumption that no condition or

combination of conditions will reasonably assure the appearance of the person as

required and safety of the community if the Court finds that there is probable cause

to believe that the person committed an offense as outlined in the subsection. Here,

the Defendant has been charged with 18 U.S.C. § 371—conspiracy, 18 U.S.C. §§

1512(c)(2),2—obstruction of an official proceeding and aiding and abetting, 18

U.S.C. §§ 231(a)(3), 2—obstruction of law enforcement during civil disorder and
            Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 2 of 8




aiding and abetting, 18 U.S.C. §§ 1361, 2—destruction of government property and

aiding and abetting, 18 U.S.C. § 1752(a)(1)—entering and remaining in a restricted

building or grounds, 18 U.S.C. § 1752(a)(2)—disorderly conduct in a restricted

building or grounds. As indicated in the Government’s Motion for Detention, the

Defendant has been charged with destruction of government property, which is

specifically enumerated in 18 U.S.C. § 2332b(g)(5)(B) and carries a maximum

sentence of ten years in prison and is a crime of violence under 18 U.S.C. § 3156.


      In determining whether there are conditions of release that will reasonably

assure the appearance of the person as required and the safety of any other person

and the community, the court shall take into account the available information

concerning: (1) the nature and circumstances of the offense charged; (2) the weight

of the evidence against the person; (3) the history and characteristics of the person;

and (4) the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release. See 18 U.S.C. § 3142(g).


                                    DISCUSSION


      1. Nature and circumstances of the offense charged. Admittedly, the crimes

for which the Defendant has been charged are very serious; however, detention is

not warranted in this case. As proffered by the Government, Mr. Rehl is not alleged

to have acted as a principal in the destruction of government property, but instead

is culpable because of the actions of his co-conspirators.
           Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 3 of 8




      2. Weight of the evidence against the Defendant. The Government proffers

and provides a photograph of Mr. Rehl at the Capitol on January 6, 2021; however,

as indicated above, the Government does not allege that Mr. Rehl acted as a

principal in any destruction of government property, and thus the weight of the

evidence against him does not favor detention.


      3. History and Characteristics of the Defendant. Mr. Rehl stands before the

Court today as a 35-year-old man. He was born and raised in Philadelphia, PA,

where he was raised by his mother, Tonya Zwanetski, and father, Robert Rehl, until

he was approximately 8 years old. It was at this time his parents got a divorce. Mr.

Rehl subsequently lost his father by means of suicide on his 12th birthday. His

mother later married Mr. David Zwanetski, whom he maintained a positive

relationship with. He still maintains a close relationship with his mother and

stepfather, who both reside in the Eastern District of Pennsylvania.


      Mr. Rehl is married to Amanda Rehl, a woman he has built a life with here in

Philadelphia for the last 10 years. Mr. Rehl and Amanda entered into the bonds of

matrimony on May 5, 2018. Mrs. Rehl expresses her intentions to support Mr. Rehl

throughout these criminal proceedings and would ensure his compliance with the

rules and regulations imposed by the court if he is ordered released. Mr. Rehl has a

16-year-old daughter, Kiley Rehl, whom he spends time with; however, his visits

have been lessened since the onset of the COVID-19 pandemic. He is expecting the

birth of the newest member of the Rehl family on June 30, 2021. He is looking

forward to the many experiences associated with being a parent of a newborn. Mr.
            Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 4 of 8




Rehl is very close and dedicated to his family. His strong family ties and ties to this

community supports that he will appear for court.


      Military Service: Mr. Rehl has a strong background of service to his country.

On October 15, 2008, Mr. Rehl, inspired by the vision of service they provided,

joined the United States Marine Corps. He joined knowing that the country was

still in violent conflict, and that, at any time, he could be deployed to Iraq or

Afghanistan as his brother had been. He was stationed far from his East Coast

roots in Yuma, Arizona. Joining the Corps provided, for the first time, a stable life

for Mr. Rehl. The discipline of the Corps gave him needed structure and support,

and the brothers he met gave him a new family. Mr. Rehl threw himself full-

heartedly into the service, and was promoted to the rank of Corporal E4, a position

of responsibility and authority. The USMC acknowledged his service in multiple

ways. He earned the Marine Corps Good Conduct Medal after 3 years of “honorable

and faithful” service without any infractions. He was recognized with both the

Global War on Terrorism Service Medal and the National Defense Service Medal for

serving during a time of war and for combatting global terrorism. Like a true

Marine, Mr. Rehl also volunteered his time above and beyond the minimum. He

worked extra hours recruiting new Marines and soldiers, for which he was given the

Navy Unit Commendation. His volunteer work in organizing and fundraising for

the Yuma Airshow (a recruiting event) was so valuable a rare Letter of Appreciation

was written on his behalf. Mr. Rehl’s Commanding Officer would also write a Letter

of Appreciation describing his excellent service upon his separation from the USMC.
            Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 5 of 8




Mr. Rehl provided a vital service to our nation as a Traffic Management Specialist.

He completed, and later oversaw, the shipment of materials to Marines overseas.

The contents of those packages ranged from family letters to rifles and other critical

supplies. Without his skills, the Marines serving overseas would not have the

physical or emotional equipment needed to complete their incredibly important jobs.

See Attachment A—Zachary Rehl’s Certificate of Release or Discharge.

       As a member of the Traffic Management team, Mr. Rehl suffered a lower back injury

caused by repetitive lifting of boxes. This injury requires daily use of heavy-duty

painkillers, and created a situation where Mr. Rehl was at risk of developing a dependency

simply by continuing the proper course of treatment. In addition, during a routine training

exercise, Mr. Rehl suffered a severe shoulder injury along an obstacle course. Micro-

fractures spread throughout his shoulder where they rubbed against his AC joint, slowly

and painfully grinding it away. The injury grew worse and worse over time, eventually

requiring a surgery that still was unsuccessful in treating the problem or in relieving Mr.

Rehl’s significant pain. The lower back pain caused by his work ensuring the delivery of

critical supplies also led to a hernia which occurred suddenly as Mr. Rehl opened a car door.

The injury was so serious that he had to be physically carried to the hospital. Mr. Rehl’s

combination of injuries and unsuccessful surgery led to his Honorable Medical Discharge in

May of 2012. The extent of his medical issues is documented in medical records in the

possession of Veteran’s Affairs. A review of his records would show that he suffers from

lumbar degenerative disc disease, complications from his right shoulder resulting in pain,

weakness, and loss of movement, post -traumatic symptoms, generalized anxiety disorder, a

hernia, and gastroesophageal disease (GERD) caused by his stress.
               Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 6 of 8




       Education: Since his disabilities prevent him from doing the type of work he

loved doing as a Marine, Mr. Rehl had to choose a new career plan. Mr. Rehl

decided to lean on his experience in sales and his talent for operations management

and decided to pursue a business degree in marketing. He obtained a B.A. in

Business from Temple University in 2016. See Attachment B—Copy of Temple

University Degree awarded to Zachary Rehl.

       4. Nature and seriousness of the danger to any person or the community that would

be posed by the person’s release. Mr. Rehl does not pose a danger to any person or the

community. His service to our country supports this position. He joined the Corps during a

time of war and constant terrorism; willing to put his body on the line for the U.S. His

actions in service were vital in keeping our troops supplied and emotionally healthy. He

was deemed trustworthy enough to merit a role of major responsibility in the USMC—a

military branch that believes strongly in honor and service. Despite the physical and

psychological scars left by his time as a Marine, Mr. Rehl has reintegrated well into society,

especially considering the path that disability and inability to continue to serve has had on

many veterans who return home from serving our country abroad. Prior to this incident,

Mr. Rehl had some infractions with the law; however, nothing about those previous

incidents suggests that if this Court was to release him now, he would pose a danger.

Moreover, although present, Mr. Rehl did not engage in any activity that were violent or

destructive.


                                          CONCLUSION


       As a veteran, father, and community member, Mr. Rehl has assuredly rebutted the

presumption in favor of detention. Moreover, the Government has not shown through clear
            Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 7 of 8




and convincing evidence that no condition or combination of conditions will reasonably

assure the safety of the community if he is released.


WHEREFORE, the Defendant respectfully request the Court enter an order releasing Mr.

Rehl pending trial on such conditions that would assure appearance of the Defendant as

required and the safety of any other person and the community of detention in this matter.


DATED: March 25, 2021                             Respectfully submitted,


                                                  /s/ Shaka M. Johnson
                                                  Shaka M. Johnson, Esquire

                                                  Law Offices of Shaka Johnson, LLC
                                                  1333 Christian Street
                                                  Philadelphia, PA 19147
                                                  (215) 732-7900
                                                  Shaka@shakajohnsonlaw.com
           Case 2:21-mj-00526 Document 5 Filed 03/25/21 Page 8 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
                                              :     MAGISTRATE NO. 21-MJ-526
             V.                               :
                                              :
ZACHARY REHL, DEFENDANT                       :
                                              :



                           CERTIFICATE OF SERVICE


      I, Shaka M. Johnson, counsel for Zachart Rehl, hereby certify that on this

25th day of March 2021, I caused a true and correct copy of the instant

Memorandum to be served via the Court’s electronic notification system upon:


                          The Honorable Richard A. Lloret
                          United States District Court
                          Eastern District of Pennsylvania
                          3041 U.S. Courthouse
                          Philadelphia, PA 19106

                          Thomas R. Perricone, Esquire
                          Assistant United States Attorney
                          United States Attorney’s Office
                          615 Chestnut Street
                          Philadelphia, PA 19106-4476

DATED: March 25, 2021                         Respectfully submitted,


                                              /s/ Shaka M. Johnson
                                              Shaka M. Johnson, Esquire

                                              Law Offices of Shaka Johnson, LLC
                                              1333 Christian Street
                                              Philadelphia, PA 19147
                                              (215) 732-7900
                                              Shaka@shakajohnsonlaw.com
